DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 contains punctuation of a period at the end of line 4, after the phrase “probe tack test 1”, which is inappropriate.  The claim may only contain a single period at the end of the entire claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, the phrase "yarnlike" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ausen et al. (USPN 7,001,475).

Ausen et al. disclose an adhesive article (Figures 1 and 2A) comprising a linear adhesive body (Figures 1 and 2A, #4) and a non-adhesive layer covering a longitudinal direction surface of the adhesive body (Figures 1 and 2A, #8), wherein the adhesive article expresses adhesiveness when the non-adhesive layer is broken by stretching the adhesive article (Figure 2A; Column 10, line 31 to Column 12, line 33) as in claim 1. With respect to claim 2, the adhesive body comprises a linear core material and an adhesive layer covering a longitudinal direction surface of the core material (Figures 1 and 2A; Column 10, line 31 to Column 12, line 33).  Regarding claim 4, the non-adhesive layer contains a polymer material (Column 10, lines 49 – 58).  

Claims 1 – 4 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by JP 01-308471 A.

A machine-generated translation of JP 01-308471 A accompanied the Information Disclosure Statement dated March 27, 2020.  In reciting this rejection, the examiner will cite this translation.

JP 01-308471 A disclose an adhesive article (Figures; Page 2, Constitution) comprising a linear adhesive body and a non-adhesive layer covering a longitudinal direction surface of the adhesive body (Figure 2, #1 and 2), wherein the adhesive article expresses adhesiveness when the non-adhesive layer is broken by stretching the adhesive article (Pages 2 and 3, Claims) as in claim 1. With respect to claim 2, the adhesive body comprises a linear core material and an adhesive layer covering a longitudinal direction surface of the core material (Figure 2, #1 and 2; Pages 2 and 3, Claims).  For claim 3, the article is a yarnlike adhesive article (Figure 2, #1 and 2; Page 2, Constitution). Regarding claim 4, the non- adhesive layer contains a polymer material (Page 5, lines 13 – 14).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ausen et al. (USPN 7,001,475).

Ausen et al. disclose an adhesive article (Figures 1 and 2A) comprising a linear adhesive body (Figures 1 and 2A, #4) and a non-adhesive layer covering a longitudinal direction surface of the adhesive body (Figures 1 and 2A, #8), wherein the adhesive article expresses adhesiveness when the non-adhesive layer is broken by stretching the adhesive article (Figure 2A; Column 10, line 31 to Column 12, line 33) as in claim 1. The non-adhesive layer contains a polymer material (Column 10, lines 49 – 58).  However, Ausen et al. fail to disclose the non-adhesive layer contains an aggregate of a plurality of emulsion particles, and a tack value of the adhesive article after stretching to twice in a lengthwise direction measured by the following probe tack test 2 is 1 gf or more larger than a tack value before stretching measured by the following probe tack test 1: (Probe tack test 1) After a stainless steel probe (SUS304) having a diameter of 2 mm has been brought into contact with the surface of the adhesive article with a contact load of 50 gf under an environment of measurement temperature of 23°C, a load applied to the probe when separating 1 mm in a rate of 30 mm/min is measured with time, and a maximum load required when peeling is obtained; (Probe tack test 2) After the adhesive article has been stretched in a lengthwise direction and then a stainless steel probe (SUS304) having a diameter of 2 mm has been brought into contact with the surface of the adhesive article with a contact load of 50 gf under an environment of measurement temperature of 23°C, a load applied to the probe when separating 1 mm in a rate 25of 30 mm/min is measured with time, and a maximum load required when peeling is obtained.

With regard to the limitation of “the non-adhesive layer contains an aggregate of a plurality of emulsion particles”, Ausen et al. clearly discloses that polymeric particles may be used as the non-adhesive coating.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use emulsion particles, since it has been held to be within the general skill of a worker in in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.

With regard to the limitation of “a tack value of the adhesive article after stretching to twice in a lengthwise direction measured by the following probe tack test 2 is 1 gf or more larger than a tack value before stretching measured by the following probe tack test 1: (Probe tack test 1) After a stainless steel probe (SUS304) having a diameter of 2 mm has been brought into contact with the surface of the adhesive article with a contact load of 50 gf under an environment of measurement temperature of 23°C, a load applied to the probe when separating 1 mm in a rate of 30 mm/min is measured with time, and a maximum load required when peeling is obtained; (Probe tack test 2) After the adhesive article has been stretched in a lengthwise direction and then a stainless steel probe (SUS304) having a diameter of 2 mm has been brought into contact with the surface of the adhesive article with a contact load of 50 gf under an environment of measurement temperature of 23°C, a load applied to the probe when separating 1 mm in a rate 25of 30 mm/min is measured with time, and a maximum load required when peeling is obtained”, Ausen et al. clearly teach that the degree of tack before stretching and after stretching are design matters that may be determined by a person skilled in the art. Since it has been held that where the general conditions of a claim are discussed in the prior at, discovering the optimum values involves only routine skill in the art.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over JP 01-308471 A.

A machine-generated translation of JP 01-308471 A accompanied the Information Disclosure Statement dated March 27, 2020.  In reciting this rejection, the examiner will cite this translation.

JP 01-308471 A disclose an adhesive article (Figures; Page 2, Constitution) comprising a linear adhesive body and a non-adhesive layer covering a longitudinal direction surface of the adhesive body (Figure 2, #1 and 2), wherein the adhesive article expresses adhesiveness when the non-adhesive layer is broken by stretching the adhesive article (Pages 2 and 3, Claims). The non- adhesive layer contains a polymer material (Page 5, lines 13 – 14).  However, JP 01-308471 A fail to disclose the non-adhesive layer contains an aggregate of a plurality of emulsion particles, and a tack value of the adhesive article after stretching to twice in a lengthwise direction measured by the following probe tack test 2 is 1 gf or more larger than a tack value before stretching measured by the following probe tack test 1: (Probe tack test 1) After a stainless steel probe (SUS304) having a diameter of 2 mm has been brought into contact with the surface of the adhesive article with a contact load of 50 gf under an environment of measurement temperature of 23°C, a load applied to the probe when separating 1 mm in a rate of 30 mm/min is measured with time, and a maximum load required when peeling is obtained; (Probe tack test 2) After the adhesive article has been stretched in a lengthwise direction and then a stainless steel probe (SUS304) having a diameter of 2 mm has been brought into contact with the surface of the adhesive article with a contact load of 50 gf under an environment of measurement temperature of 23°C, a load applied to the probe when separating 1 mm in a rate 25of 30 mm/min is measured with time, and a maximum load required when peeling is obtained.

With regard to the limitation of “the non-adhesive layer contains an aggregate of a plurality of emulsion particles”, JP 01-308471 A clearly discloses that polymeric material may be used as the non-adhesive coating.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use emulsion particles, since it has been held to be within the general skill of a worker in in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.

With regard to the limitation of “a tack value of the adhesive article after stretching to twice in a lengthwise direction measured by the following probe tack test 2 is 1 gf or more larger than a tack value before stretching measured by the following probe tack test 1: (Probe tack test 1) After a stainless steel probe (SUS304) having a diameter of 2 mm has been brought into contact with the surface of the adhesive article with a contact load of 50 gf under an environment of measurement temperature of 23°C, a load applied to the probe when separating 1 mm in a rate of 30 mm/min is measured with time, and a maximum load required when peeling is obtained; (Probe tack test 2) After the adhesive article has been stretched in a lengthwise direction and then a stainless steel probe (SUS304) having a diameter of 2 mm has been brought into contact with the surface of the adhesive article with a contact load of 50 gf under an environment of measurement temperature of 23°C, a load applied to the probe when separating 1 mm in a rate 25of 30 mm/min is measured with time, and a maximum load required when peeling is obtained”, JP 01-308471 A clearly teaches that the degree of tack before stretching and after stretching are design matters that may be determined by a person skilled in the art. Since it has been held that where the general conditions of a claim are discussed in the prior at, discovering the optimum values involves only routine skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496.  The examiner can normally be reached on 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
August 19, 2021